DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/28/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on page 7 of the arguments that Ma fails to disclose “a channel located at a bridging connection position of the first metal wire and the signal line.” The examiner respectfully disagrees. The term “channel” has many definitions and as defined in the dictionary, may simply mean “a groove or furrow” or “a path”. Regardless, an overlap region of the first metal wire and the signal line, as disclosed in Figure 7 of Ma, may be considered a channel. It may be considered as a channel of overlap specifically, or a “path” of overlap. The channel may simply be an area of the overlap, where there is no requirement that the signal line or first metal wire must touch or communicate in any sort of way. Further, the applicant states on page 8 that Ma fails to disclose that a wire width corresponding to the retaining wall of the first metal wire is reduced. The examiner respectfully disagrees, as seen in Figure 7 of Ma, the first metal wire in a vertical direction has a much greater width at other locations than the retaining wall 10 location. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US Publication No.: US 2017/0104006 A1 of record) in view of Shiau (US Publication No.: US 2016/0195741 A1 of record).
Regarding Claim 1, Ma discloses a display panel (Figures 7-8), comprising:
A display area (Figures 7-8);
A first metal wire (Figure 7, first metal wire 3 or 5);
A signal line, bridging over the first metal wire and fed into the display area (Figure 7, signal line 4);
A channel, located at a bridging connection position of the first metal wire and the signal wire (Figure 7, the channel may be considered the portion between walls 10 or 20); and
A retaining wall, arranged at a position, corresponding to the channel, beside the first metal wire (Figure 7, retaining wall 10 or 20), 
Wherein a wire width of a position corresponding to the retaining wall, of the first metal wire is reduced (Ma, Figure 7, a width of the first metal wire 3 is reduced at a position corresponding to that of the retaining wall 10).
Ma fails to disclose a seal, correspondingly arranged in a nondisplay area of the display panel, wherein the nondisplay area surrounds the whole display area, and wherein the first metal wire is correspondingly arranged between the display area and the seal.
However, Shiau discloses a similar display panel comprising a seal, correspondingly arranged in a nondisplay area of the display panel, wherein the nondisplay area surrounds the whole display area, and wherein the first metal wire is correspondingly arranged between the display area and the seal (Shiau, Figure 9, seal 60, display area R1, nondisplay area R2, first metal wire 24; Paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Ma to include a seal as disclosed by Shiau. One would have been motivated to do so for the purpose of adhering two substrates of the display panel together (Shiau, Paragraph 0023). 



Regarding Claim 4, Ma in view of Shiau discloses the display panel according to claim 1, wherein the channel comprises a first opening, and the retaining wall is arranged at the first opening, close to the display area, of the channel (Ma, Figure 7, the channel has an opening at a position where the retaining wall 10 is disposed).

Regarding Claim 5, Ma in view of Shiau discloses the display panel according to claim 1.
Ma fails to disclose that the channel comprises a second opening, and the retaining wall is arranged at the second opening, close to the seal, of the channel.
However, Shiau discloses a similar display where the channel comprises a second opening, and the retaining wall is arranged at the second opening, close to the seal, of the channel (Shiau, Figure 9, retaining wall 80 is disposed at an opening of channel 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Ma to have the retaining wall disposed in an opening as disclosed by Shiau. One would have been motivated to do so for the purpose of blocking the liquid crystal layer and avoiding contamination between the liquid crystal layer and the sealant layer (Shiau, Paragraph 0031).

Regarding Claim 7, Ma in view of Shiau discloses the display panel according to claim 1, wherein the surface of the retaining wall is higher than the surface of the first metal wire (Ma, Figure 7, the surface of the retaining wall 10 is higher than the surface of the first metal wire 3).

Regarding Claim 8, Ma in view of Shiau discloses the display panel according to claim 1, wherein a width of the retaining wall is greater than a width of the channel (Ma, Figure 7, the width of the retaining 

Regarding Claim 10, Ma in view of Shiau discloses the display panel according to claim 1, wherein the retaining wall is of a long-strip shape (Ma, Figure 3, retaining wall 10 has a long-strip shape).

Regarding Claim 11, Ma in view of Shiau discloses the display panel according to claim 1, wherein a width of the retaining wall is the same as a width of the channel (Ma, Figure 7, the retaining wall 20 has about the same width as the channel which may be considered to have the same width as first metal wire 5).

Regarding Claim 13, Ma in view of Shiau discloses the display panel according to claim 1, wherein the retaining wall may be a single-layer retaining wall (Ma, Figure 7, the retaining wall may be considered as a single layer of 10).

Regarding Claim 14, Ma in view of Shiau discloses the display panel according to claim 2, wherein the retaining wall is arranged on the first metal wire (Ma, Figure 7). 

Regarding Claim 16, Ma discloses a display apparatus (Figure 7), the display apparatus comprising a display panel, wherein the display panel (Figures 7-8), comprises:
A display area (Figures 7-8);
A first metal wire (Figure 7, first metal wire 3 or 5);
A signal line, bridging over the first metal wire and fed into the display area (Figure 7, signal line 4);
A channel, located at a bridging connection position of the first metal wire and the signal wire (Figure 7, the channel may be considered the portion between walls 10 or 20); and
A retaining wall, arranged at a position, corresponding to the channel, beside the first metal wire (Figure 7, retaining wall 10 or 20),

Ma fails to disclose a seal, correspondingly arranged in a nondisplay area of the display panel, wherein the nondisplay area surrounds the whole display area, and wherein the first metal wire is correspondingly arranged between the display area and the seal.
However, Shiau discloses a similar display panel comprising a seal, correspondingly arranged in a nondisplay area of the display panel, wherein the nondisplay area surrounds the whole display area, and wherein the first metal wire is correspondingly arranged between the display area and the seal (Shiau, Figure 9, seal 60, display area R1, nondisplay area R2, first metal wire 24; Paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Ma to include a seal as disclosed by Shiau. One would have been motivated to do so for the purpose of adhering two substrates of the display panel together (Shiau, Paragraph 0023). 

Regarding Claim 26, Ma in view of Shiau discloses the display panel according to claim 1.
Ma fails to explicitly disclose that the signal line is made of the same material and in the same manufacturing procedure as the retaining wall. However, Ma discloses the general environment of forming the spacer layer integrated with an active layer and in an efficient manner (Ma, Paragraphs 0086-0088). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the signal line is made of the same material and in the same manufacturing procedure as the retaining wall is the result-effective variable, and when the retaining wall is optimized to the appropriate material within the specified parameters of a given display device, the recognized results of simplifying the manufacturing process are realized. While Ma does not directly disclose that the signal line is made of the same material and in the same manufacturing procedure as the retaining wall, Ma does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Ma, it would have been obvious to .

Claims 6, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Shiau in further view of Shih et al (US Publication No.: US 2015/0168752 A1 of record, “Shih”).
Regarding Claim 6, Ma in view of Shiau discloses the display panel according to claim 1, wherein the retaining wall comprises at least two layers of sub-retaining walls; and the two adjacent layers of sub-retaining walls are stacked (Ma, Figure 7, the retaining wall comprises two sub-retaining walls 10). 
Ma fails to disclose that the retaining wall is made of metal.
However, Shih discloses a similar retaining wall that is made of metal (Shih, Figure 2, retaining wall metal 2047; Paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the retaining wall as disclosed by Ma to be made of metal as disclosed by Shih. One would have been motivated to do so for the purpose of retaining the thin films of the thin film transistor (Shih, Paragraph 0019). 

	Regarding Claim 12, Ma in view of Shiau discloses the display panel according to claim 1. 
Ma fails to disclose that the retaining wall is made of metal.
However, Shih discloses a similar retaining wall that is made of metal (Shih, Figure 2, retaining wall metal 2047; Paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the retaining wall as disclosed by Ma to be made of metal as disclosed by Shih. One would have been motivated to do so for the purpose of retaining the thin films of the thin film transistor (Shih, Paragraph 0019). 

Regarding Claim 15, Ma discloses a display panel (Figures 7-8), comprising:
A display area, -correspondingly arranged in the display area of the display panel (Figures 7-8);

A signal line, bridging over the first metal wire and fed into the display area (Figure 7, signal line 4);
A channel, located at a bridging connection position of the first metal wire and the signal wire (Figure 7, the channel may be considered the portion between walls 10 or 20); and
A retaining wall, arranged at a position, corresponding to the channel, beside the first metal wire (Figure 7, retaining wall 10 or 20), wherein
At least one first metal wire is provided, and the retaining wall is parallel to the first metal wire (Ma, Figure 7, the retaining wall 10 is parallel to at least a portion of the first metal wire 3);
The retaining wall is arranged at a first opening, close to the display area, of the channel (Ma, Figure 7, the channel has an opening at a position where the retaining wall 10 is disposed);
A wire width of a position corresponding to the retaining wall, of the first metal wire is reduced (Ma, Figure 7, a width of the first metal wire 3 is reduced at a position corresponding to that of the retaining wall 10);
The retaining wall is higher than the first metal wire (Figure 7), and 
A width of the retaining wall is greater than a width of the channel (Ma, Figure 7, the width of the retaining wall 10 is greater than that of the channel which may be considered to have the same width of the first metal wire 3).
Ma fails to disclose a seal, correspondingly arranged in a nondisplay area of the display panel, and wherein the first metal wire is correspondingly arranged between the display area and the seal.
However, Shiau discloses a similar display panel comprising a seal, correspondingly arranged in a nondisplay area of the display panel, wherein the nondisplay area surrounds the whole display area, and wherein the first metal wire is correspondingly arranged between the display area and the seal (Shiau, Figure 9, seal 60, display area R1, nondisplay area R2, first metal wire 24; Paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Ma to include a seal as disclosed by Shiau. One would have been motivated to do so for the purpose of adhering two substrates of the display panel together (Shiau, Paragraph 0023). 

However, Shiau discloses a similar display where the channel comprises a second opening, and the retaining wall is arranged at the second opening, close to the seal, of the channel (Shiau, Figure 9, retaining wall 80 is disposed at an opening of channel 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Ma to have the retaining wall disposed in an opening as disclosed by Shiau. One would have been motivated to do so for the purpose of blocking the liquid crystal layer and avoiding contamination between the liquid crystal layer and the sealant layer (Shiau, Paragraph 0031).
Ma also fails to disclose that the retaining wall is made of metal.
However, Shih discloses a similar retaining wall that is made of metal (Shih, Figure 2, retaining wall metal 2047; Paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the retaining wall as disclosed by Ma to be made of metal as disclosed by Shih. One would have been motivated to do so for the purpose of retaining the thin films of the thin film transistor (Shih, Paragraph 0019). 

Allowable Subject Matter
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 21, the prior art of record does not teach or suggest a display panel comprising a display area; a seal, correspondingly arranged in a nondisplay area of the display panel, wherein the nondisplay area surrounds the whole display area; a first metal wire arranged between the display area and the seal; a signal line, bridging over the first metal wire; a channel, located at a bridging connection position of the first metal wire and the signal line; a retaining wall, arranged besides the first metal wire, wherein the at least one first metal wire is narrowed inward on both sides in proximity to the display area and away from the display area at the position of the first metal wire corresponding to the retaining wall, forming a recess at each of the both sides of the first metal wire at the position of the first metal wire corresponding to the retaining wall, in combination with the remaining features recited in the claim.
The prior art of Ma (US Publication No.: US 2017/0104006 A1 of record) discloses a display panel comprising a display area; a first metal wire; a signal line, bridging over the first metal wire; a channel, located at a bridging connection position of the first metal wire and the signal line; a retaining wall, arranged besides the first metal wire (Ma, Figure 7). Ma fails to disclose a seal area and a position of the first metal wire corresponding to a region between the display area and the seal. Ma also fails to disclose details regarding the width of the first metal wire in proximity to the retaining wall. The prior art of Shiau (US 2016/0195741 A1 of record) discloses a seal, correspondingly arranged in a nondisplay area of the display panel, wherein the nondisplay area surrounds the whole display area, and wherein the first metal wire is correspondingly arranged between the display area and the seal (Shiau, Figure 9). However, Shiau also fails to disclose that the at least one first metal wire is narrowed inward on both sides in proximity to the display area and away from the display area at the position of the first metal wire corresponding to the retaining wall, forming a recess at each of the both sides of the first metal wire at the position of the first metal wire corresponding to the retaining wall.
Therefore, Claim 21 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 22-25 would be allowable by virtue of their dependence on claim 21. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871